DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0004], “Relative to the norm life span” should be “Relative to the normal life span”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller-Rees (US 2012/0220020).

Regarding claim 1, Mueller-Rees discloses an apparatus (abstract, “multichamber photobioreactor”), the apparatus (abstract, “multichamber photobioreactor”) comprising:
	a chamber (paragraph [0013], Fig. 1, element 4, “outer hose”)
	a coolant input port (paragraph [0056] “fed into the corresponding chambers”) that is coupled to the laminar flow chamber (paragraph [0013], Fig. 1, element 4, “outer hose”) that supplies the coolant (paragraph [0009]) to the laminar flow chamber (paragraph [0013], Fig. 1, element 4, “outer hose”) from a coolant source (paragraph [0056] “a heat exchanger unit” and “by pump”);
	a transparent tube section (paragraphs [0012] and [0016], Fig. 1, element 2 “inner hose”) that is coupled (paragraph [0012], Fig. 1, element 3 “web”) to the laminar flow chamber (paragraph [0013], Fig. 1, element 4, “outer hose”) and includes light-emitting diodes (“LED”) light modules (paragraph [0053]), the transparent tube section (paragraphs [0012] and [0016], Fig. 1, element 2 “inner hose”) being configured to receive the smoothed flow of coolant (paragraph [0009]) from the laminar flow chamber (paragraph [0013], Fig. 1, element 4, “outer hose”);
	Mueller-Rees also discloses that the multichamber photobioreactor can have “one or more hoses with smaller diameter are inserted in an outer hose with a larger diameter” (paragraph [0012]) and that “a coaxially arranged internal hose is preferred” (paragraph [0012]).
	Following this logic, Mueller-Rees teaches that another, third hose could be coaxially arranged in the apparatus, amounting to a culture solution tube (see above) that traverses through the laminar flow chamber (paragraph [0013], Fig. 1, element 4, “outer hose”) and the transparent tube section (paragraphs [0012] and [0016], Fig. 1, element 2 “inner hose”), wherein a portion of the culture solution tube (see above) that is within the transparent tube section (paragraphs [0012] and [0016], Fig. 1, element 2 “inner hose”) is configured to be surrounded by coolant (paragraph [0009]) and exposed to light from the LED light modules (paragraph [0053]); and
	a culture solution input port (paragraph [0054] “fed from a storage tank into the corresponding chambers of the multichamber photobioreactor”) that is coupled to the culture solution tube (see above) and is configured to supply a culture solution (paragraph [0008]) to the culture solution tube (see above).
Regarding the phrase “including a plurality of laminar flow tubes that smooth flow of coolant” Mueller-Rees discloses that “the hose can be divided into two more chamber by installing webs” such as a “radially arranged web” (paragraph [0012]). This would constitute a plurality of laminar flow tubes that smooth flow of coolant.
	Regarding the phrase “for enhancing bacterial sporulation”, while Mueller-Rees does not teach that the partitioning device is for the purpose stated in the claimed preamble, a preamble merely indicates the intended use of the apparatus and does not add structural limitations to the claims.  MPEP § 2111.02(II). Mueller-Rees teaches all the structural limitations claimed; it would be capable of being used “for enhancing bacterial sporulation”.  Applicant is also reminded that the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Regarding “a laminar flow chamber” and “laminar flow tubes”, it would be possible to have laminar flow in the chamber and tubes, depending on the flow rate of the fluid. This variable would impact the Reynolds Number, which is used to calculate laminar versus turbulent flow. Therefore, since the flow rate of the fluid is an intended use of the chamber and tubes, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Mueller-Rees would be fully capable of operating in this manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 8,092,685) in view of Kim (KR 2013/0019752) and Vargas (US 2012/0088296).
Regarding claim 1, Gonzalez discloses an apparatus, the apparatus comprising: a chamber (Fig. 2, element 30 “tube”) including a plurality of tubes (Fig. 3, element 320 “hollow fiber membranes”); input ports (Fig. 2, element 32 and element 42) that are coupled to the laminar flow chamber (Fig. 2, element 30 “tube”); a transparent tube section (col. 2, lines 35-38) that is coupled to the laminar flow chamber (Fig. 2, element 30 “tube”).
Gonzalez does not disclose an apparatus for enhancing bacterial sporulation, light-emitting diode modules; a culture solution tube; that the plurality of laminar flow tubes smooth the flow of coolant; that a coolant input port that supplies coolant to the laminar flow chamber from a coolant source; that the transparent tube section being configured to receive the smoothed flow of coolant from the laminar flow chamber; that a portion of the culture solution tube that traverses through the laminar flow chamber that is within the transparent tube section is configured to be surrounded by the coolant and exposed to light from the LED light modules; and, a culture solution input port that is coupled to the culture solution tube is configured to supply a culture solution to the culture solution tube.
Kim discloses light-emitting diode modules.
In the analogous art of algae growth using LEDs, it would have been obvious to one skilled in the art before the effective filing date to modify the light source of Gonzalez with the LED modules of Kim in order to provide an artificial light source that can be adjusted by wavelength and amount of light for optimum growing conditions (Kim, page 2, lines 50-54).
Gonzalez in view of Kim does not disclose a culture solution tube, coolant, and a coolant source.
Vargas discloses a culture solution tube (abstract), coolant (paragraph [0030] “water”), and a coolant source (paragraph [0030] “separate chiller”).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor of Gonzalez in view of Kim in order to include a culture solution tube within the laminar flow chamber, coolant, and a coolant source, so that culture medium can be circulated at a desired temperature (Vargas, paragraph [0030]).
Regarding the limitation “an apparatus for enhancing bacterial sporulation”, although Gonzalez in view of Kim and Vargas uses the apparatus for algae and not explicitly bacteria, the device of Gonzalez describes the structure of the instant invention, and could operate as intended. The intended use in a preamble of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2111.02(II).
Regarding the limitations “that the plurality of laminar flow tubes smooth the flow of coolant”, although Gonzalez in view of Kim and Vargas uses the laminar flow chamber and its plurality of laminar flow tubes for the flow of water rather than of coolant (Gonzalez, col. 4, lines 38-41), the device of Gonzalez describes the structure of the plurality of laminar flow tubes of the instant invention, and could operate as intended. The intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding the limitation “that a coolant input port that supplies coolant to the laminar flow chamber from a coolant source”, although Gonzalez in view of Kim and Vargas uses an input port (Fig. 2 element 42) for the flow of water rather than of coolant (col. 2, line 60 to col. 3 line 7), the device of Gonzalez describes the structure of the port of the instant invention, and could operate as intended. The intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Regarding the limitation “that the transparent tube section being configured to receive the smoothed flow of coolant from the laminar flow chamber”, although Gonzalez in view of Kim and Vargas uses a transparent tube section and a laminar flow chamber does not describe holding a coolant, the device of Gonzalez in view of Kim and Vargas describes the structure of the transparent tube section and the laminar flow chamber of the instant invention, and could operate as intended. The intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Regarding the limitation “a culture solution tube that traverses through the laminar flow chamber and the transparent tube section, wherein a portion of the culture solution tube that is within the transparent tube section is configured to be surrounded by the coolant and exposed to light from the LED light modules” the obvious additions of the culture solution tube, laminar flow chamber, transparent tube section, coolant, and LED light modules of Gonzalez in view of Vargas and Kim can be rearranged to this configuration, and absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C).
Regarding the limitation “a culture solution input port that is coupled to the culture solution tube is configured to supply a culture solution to the culture solution tube”, although Gonzalez in view of Kim and Vargas uses an input port (Gonzalez, Fig. 2 element 32), the culture solution input port connects to the space surrounding the plurality of laminar flow tubes rather than the culture solution tube. However, the rearrangement of the port connecting to the culture solution tube of Gonzalez in view of Kim and Vargas would be obvious. Absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C).
Regarding “a laminar flow chamber” and “laminar flow tubes”, it would be possible to have laminar flow in the chamber and tubes, depending on the flow rate of the fluid. This variable would impact the Reynolds Number, which is used to calculate laminar versus turbulent flow. Therefore, since the flow rate of the fluid is an intended use of the chamber and tubes, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Gonzalez would be fully capable of operating in this manner.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duarte (US 2003/0052278) – This invention is an apparatus and method for sterilizing a heat sensitive liquid with ultraviolet radiation.
Podsiadlo (US 2016/0326475) – This invention is a tubular photobioreactor that is concentrically surrounded by a tubular heat exchanger with inlets and outlets for both the inner tube and the surrounding tube (Podsiadlo, paragraph [0029]).
Conin (WO 2010/115996) – This invention is a photobioreactor with LED isolated from the culture medium with a heat exchanger.
Bose (IN 2016/21019586) – This invention is a photobioreactor with an inner heat exchanger and an outer, annular culture volume with an LED illumination system (Bose, abstract).
Yogev (US 5,958,761) – This is a tubular photobioreactor inside a tubular housing, the tubular housing in-line with a heat exchanger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799